Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 6/16/2022.  Currently, new claim 18 has been added, claims 1-18 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (WO 2013/114135) in view of Englund (US 2019/0197846) or Cole (US 2018/0354534).
As per claim 1, Hill teaches a monitoring unit for monitoring a linear asset (page 1, lines 3-5; page 13, lines 4 and 34-36; figure 1; the DAS sensor, monitoring an area of interest such as a railway; the invention relating to monitoring of transport networks, for example road or rail networks), the monitoring unit comprising:
a connection to a data output of a distributed sensor arranged along the linear asset, where the linear asset has a length which is different from the length of the distributed sensor (page 13, lines 19-36; page 21, lines 3-11; figure 1; the sensing fibre 104 connected to an interrogator 106, whose output is passed to a signal processor 108; an unmodified length of standard optical fibre being used; the fibre optic cable may generally run [...] along linear structures, but additional cable length can be provided in some areas; in some sections (of) the rail track [...] a length of x metres of track may be provided with x+y meters of cables), and
a processing unit which is configured to receive a data signal provided by the distributed sensor (page 13, lines 19-25; figure 1; the signal processor 108), to apply a transfer function to evaluate the data signal and to provide a tracking output signal (page 15, lines 31-32 implicit in the unit providing a series of contiguous acoustic sensing channels along the path of the track), wherein
evaluating the data signal comprises running an evaluation algorithm (page 14, lines 21-28; page 16, lines 11-14; figures 1 and 3; the signal processor 108 [...] demodulates the returned signal [...] (and) may also apply a phase unwrap algorithm [...]; the "tracking output signal" being the detected acoustic intensity against channel of the DAS sensor),
the transfer function is applied to the data signal or to the evaluation
algorithm (page 15, lines 31-36; page 21, lines 3-11; figure 2; the transfer function allowing a series of contiguous acoustic sensing channels along the path of the track, being analysed to determine the exact|...] location and the speed [...] (of) a train 205 in motion along the track 204, even in some sections (of) the rail track [...] (where) a length of x metres of track may be provided with x+y meters of cables).
	Hill does not explicitly teach normalizing the data signal with respect to an acoustic frequency response function of the environment of the linear asset. However, Englund teaches normalizing the data signal with respect to an acoustic frequency response function of the environment of the linear asset (paras 0062, 0063: Inferred position from sensing portions of the fibre relevant to the track are calibrated (“normalized”) because of length of the fibre vs. asset, e.g. due to presence of fibre loops; para 0043: the detection of acoustic events near or within the selected geographical area (“environment of the linear asset”); para 0019: the acoustic transfer function of the surroundings (calibration of "the acoustic frequency response function of the environment of the linear asset")). Cole also teaches normalizing the data signal (paras 0087, 0132: position of the relevant sensing portions of the fibre are calibrated (“normalized” relevant to the track). It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Hill with those of Englund or Cole in order to improve the accuracy of the monitoring of the linear asset.

	As per claim 2, Englund teaches wherein the transfer function comprises normalization factors for normalizing the data signal or the evaluation algorithm (paras 0064-0066, TABLE 1).

	As per claim 3-4, Englund teaches wherein the normalisation factors of the transfer function are determined in such a way that by applying the transfer function, the data signal or the evaluation algorithm is normalised with respect to the length of the linear asset, or the normalisation factors of the transfer function are determined in such a way that by applying the transfer function, the data signal or the evaluation algorithm is normalised with respect to the acoustic frequency response function of the environment of the linear asset (paras 0062-0063, (calibration of "the length of the linear asset"); para 0019, the acoustic tranfer function of the surroundings (calibration of "the acoustic frequency response function of the environment of the linear asset").

	As per claim 5, Cole teaches wherein by applying the transfer function the data signal is normalised with respect to a distance between the linear asset and the distributed sensor (para 0087, implicit in that optical fibre may not run parallel to the track and it is necessary to calibrate [... its] position [...] relevant to the track).

	As per claim 7-8, Hill teaches wherein the distributed sensor is a distributed acoustic sensor and wherein the distributed sensor comprises an optical fibres and the data signal is a backscattered signal of an input signal which is provided to the optical fibres (page 3, line 30 through page 4, line 16).

	As per claim 9, Hill teaches wherein the tracking output signal comprises information about noise along the linear asset (page 16, lines 5-14, the "tracking output signal" being the detected acoustic intensity).

As per claim 10, Hill teaches wherein the linear asset is one of a railway track, a pipeline, a road or a fence (page 1, lines 3-5, the monitoring of transport networks, for example road or rail networks).

As per claim 11, Hill teaches wherein the processing unit is capable of providing a current position of an object moving along the linear asset (page 15, lines 31-36).

As per claim 12, Hill teaches wherein the data signal comprises position information which relates to positions along the distributed sensor and the tracking output signal comprises normalised position information which relates to positions along the linear asset (figure 3, page 14, lines 25-26, page 16, lines 8-14: the backscattered light from various sections of the optical fibre being monitored, that is, the data signal being related to positions along the optical fibre; the detected acoustic intensity - the "tracking output signal" – being relatively high in the sensing portions of fibre adjacent the current position of the train and the position of the train can thus be generally determined by detecting [...] high intensity, that is, the "tracking output signal" being related to positions along the railroad).

As per claim 13 and 15, Hill teaches wherein the data signal comprises an array of amplitude values where each amplitude value relates to one position along the distributed sensor (page 14, line 30-page 15, line 6; page 16, lines 8-14; figure 3: the looking at the intensity of ... the returns from the sensing portions of fibre; the array of values corresponding to the plurality of independent acoustic channels).

As per claim 14, Hill teaches wherein the distributed sensors comprises at least one spare section and wherein normalizing the data signal with respect to the length of the linear asset comprises discarding the amplitude values which relate to the spare sections of the distributed sensors (page 21, lines 11-22).

As per claim 16-17, the claims disclose similar features as of claims 1 and 3-4, and are rejected based on the same basis as claims 1 and 3-4.

As per claim 18, Hill teaches wherein the linear asset is different from the
distributed sensor (linear asset (e.g. track 503 in Fig. 5) is different from the distributed sensor (e.g. DAS interrogator 106 and sensing fibre 104 in Fig. 5)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (WO 2013/114135) in view of Englund (US 2019/0197846) or Cole (US 2018/0354534), and further in view of O'Keeffe (US 2019/0204423).
	As per claim 6, Hill and Englund do not explicitly teach that the transfer function is formed with values from a normalization database, and the normalization database comprises information about the acoustic frequency response function of the environment of the linear asset. However, O'Keeffe teaches that the transfer function is formed with values from a database (para 0190: a new transfer function obtained by calculation or from memory based on data indicating the new state of a reconfigured beam guide). Furthermore, storing information about an acoustic frequency response function of the environment of the linear asset in a database would have been obvious matter of design choice. It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hill and Englund in light of O'Keeffe in order to improve accuracy of the monitoring acoustic vibrations with the fiber of the linear asset. 
	
Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered and are discussed in detail below.
Applicant's amendments filed 6/16/2022 overcome the objections, the rejections under 35 U.S.C.112 (b) or 35 U.S.C. 112 (pre-AIA ), set forth in the previous Office action, therefore, the objections and the 112 rejections indicated in the previous office action are withdrawn. 
In response to applicant's arguments in page 10 through page 13, with respect to claims 1 and 16, refer to the 35 U.S.C. 103 rejections on claims 1 and 16 above. Hill does not explicitly teach normalizing the data signal with respect to an acoustic frequency response function of the environment of the linear asset. However, Englund teaches normalizing the data signal with respect to an acoustic frequency response function of the environment of the linear asset (paras 0062, 0063: Inferred position from sensing portions of the fibre relevant to the track are calibrated (“normalized”) because of length of the fibre vs. asset; para 0043: the detection of acoustic events near or within the selected geographical area (“environment of the linear asset”); para 0019: the acoustic transfer function of the surroundings (calibration of "the acoustic frequency response function of the environment of the linear asset")). Furthermore, it is noted that the features upon which applicant relies (i.e., a particular linear asset is observed, where rail traffic along a railway track is observed, a linear asset can be a railway track where rail vehicles are objects to be detected, and by analyzing the backscattered signal the position of the rail vehicle 28 moving along the linear asset 21 can be determined) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). 
In response to applicant's arguments in page 10 through page 13, with respect to claim 18, refer to the 35 U.S.C. 103 rejections on claim 18 above.
In response to applicant's arguments in page 10 through page 13, with respect to claim 6, applicant’s arguments with respect to the newly added limitation have been considered but are moot because the arguments do not apply to the reference (O'Keeffe US 2019/0204423) being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456